DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ARRAY SUBSTRAGE HAVING SUB-PIXELS OF THE SAME COLOR OUTPUTTING DIFFERENT VOLTAGES AND DRIVING METHOD THEREOF.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiomi (U.S. Patent Pub. No. 2012/0086743).

Regarding claim 1, Shiomi discloses an array substrate (100), wherein the array substrate comprises a plurality of pixel units (red pixel R, green pixel G and blue pixel B), each of the pixel units (R) comprises a first sub-pixel (Ra) and a second sub-pixel (Rb) of the same color (i.e. Ra and Rb are the same color), the first sub-pixel (Ra) comprises a first pixel electrode (724a) and a first common electrode (ComLC), and the second sub-pixel (Rb) comprises a second pixel electrode (724b) and a second common electrode (ComLC), (figs. 2 and 4a, [0085 and 0093]), 
wherein, in a first stage in which the pixel unit (i.e. pixel R) displays a first gray scale (i.e. when input signal having grayscale level of 50), a voltage between the first pixel electrode (724a) and the first common electrode (ComLC) is greater than a voltage between the second pixel electrode (724b) and the second common electrode (ComLC), (i.e. the subpixels Ra and Rb has luminance of levels of 69 and 0, respectively, thus the voltage of the subpixel Ra is greater than the voltage of the subpixel Rb), (figs. 4a and 5, [0083, 0095 and 0100-0101]).

Regarding claim 2, Shiomi discloses wherein 
in a second stage in which the pixel unit (i.e. pixel R) displays a second gray scale (i.e. when input signal having grayscale level of 255), a voltage between the first (figs. 4a and 5, [0103]); 
wherein the first gray scale (i.e. grayscale level of 50) is lower than the second gray scale (i.e. grayscale level of 255), (figs. 4a and 5, [0101 and 0103]).

Regarding claim 3, Shiomi discloses wherein in the first stage (i.e. when grayscale level is 50), the voltage difference between the first pixel electrode (724a) and the first common electrode (ComLC) is less than Vg (i.e. since the grayscale level is 50, the output voltage for the subpixel electrode 724a and counter electrode ComLC is less than the maximum voltage required when the grayscale is at 255), wherein Vg is voltage required when a maximum gray scale is displayed; and
in the second stage (i.e. when grayscale level is 255), the voltage between the first pixel electrode (724a) and the first common electrode (ComLC) is equal to Vg (i.e. the maximum voltage needed for subpixel electrode 724a and counter electrode ComLC when the maximum grayscale level is 255), (figs. 4a and 5, [0101 and 0103]).

Regarding claim 21, Shiomi discloses wherein 
in the first stage (i.e. when input signal having grayscale level of 50), the voltage between the second pixel electrode (724b) and the second common electrode (ComLC) is 0 (i.e. subpixel Rb have 0 luminance hence 0 voltage), (figs. 4a and 5, [0101]); and 
(figs. 4a and 5, [0103]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi (fig. 4b) in view of Shiomi (fig. 22).

Regarding claim 8, Shiomi (fig. 22) discloses wherein the first sub-pixel and the second sub-pixel meet at least one of the following conditions: 
a first data line (Sa) connected to the first sub-pixel (Ba) and a second data line (Sb) connected to the second sub-pixel (Bb) are two different data lines, (fig. 22, [0239]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Shiomi (fig. 4b), by specifically providing the two different data lines, as taught by Shiomi (fig. 22), for the purpose of having a different pixel circuit.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi (fig. 4b) in view of Shiomi (fig. 22) and in view of Kang et al (U.S. Patent Pub. No. 2016/0322017).

Regarding claim 12, Shiomi discloses everything as specified above in claim 8.  However, Shiomi does not mention the polarities of the potentials of the first common electrode and the second common electrode are opposite.
In a similar field of endeavor, Kang teaches wherein the first common electrode line (ComA) and the second common electrode line (ComB) are two different common electrode lines; potentials of the first common electrode (ComA) and the second common electrode (ComB) meet at least one of the following conditions: 
polarities of the potentials of the first common electrode (ComA is positive polarity) and the second common electrode (ComB is negative polarity) are opposite, (figs. 1 and 3, [0045 and 0059-0060]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Shiomi, by specifically providing the first and second common electrode to have opposite polarity, as taught by Kang, for the purpose of improving side visibility for each panel position, [0010].

Claim 13-16, 18-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi in view of Suzuki et al (U.S. Patent Pub. No. 2011/0169871) in view of Kang.

Regarding claim 13, Shiomi discloses a driving method for an array substrate (100), wherein the array substrate comprises a plurality of pixel units (red pixel R, green pixel G and blue pixel B), each of the pixel units (R) comprises a first sub-pixel (Ra) and a second sub-pixel (Rb) of the same color (i.e. Ra and Rb are the same color), the first sub-pixel (Ra) comprises a first pixel electrode (724a) and a first common electrode (ComLC), and the second sub-pixel (Rb) comprises a second pixel electrode (724b) and a second common electrode (ComLC), the first sub-pixel (Ra) and the second sub-pixel (Rb) are connected to a first data line (Sm), (figs. 2 and 4a, [0085 and 0093]), 
the method comprises: 
in a first stage in which a first gray scale is displayed (i.e. when input signal having grayscale level of 50), loading data signals (i.e. input signal) to the first data line (Sm), to enable a voltage between the first pixel electrode (724a) and the first common electrode (ComLC) to be greater than a voltage between the second pixel electrode (724b) and the second common electrode (ComLC), (i.e. the subpixels Ra and Rb has luminance of levels 69 and 0, respectively, thus the voltage of the subpixel Ra is greater than the voltage of the subpixel Rb), (figs. 4a and 5, [0083, 0095 and 0100-0101]).

However, Shiomi does not mention the first sub-pixel is connected to a first data line and the second sub-pixel is connected to a second data line.
In a similar field of endeavor, Suzuki teaches the first sub-pixel (1a) is connected to a first data line (S1), and the second sub-pixel (1b) is connected to a second data line (S2), (fig. 2, [0046-0048]); 
(fig. 2, 0060-0062]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Shiomi, by specifically providing the first and second data lines, as taught by Suzuki, for the purpose of improving the view angle characteristic, [0017].

However, Shiomi in view of Suzuki does not mention loading common electrode signals to the first common electrode and the second common electrode.
In a similar field of endeavor, Kang teaches loading common electrode signals (ComA and ComB) to the first common electrode (ComA) and the second common electrode (ComB), (fig. 1, [0044]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Shiomi in view of Suzuki, by specifically providing the two common electrode signals, as taught by Kang, for the purpose of improving side visibility for each panel position, [0010].

Regarding claim 14, Shiomi discloses wherein the method further comprises: 
in a second stage in which a second gray scale (i.e. when input signal having grayscale level of 255) is displayed, loading data signals to the first data line (Sm) to enable the voltage between the first pixel electrode (724a) and the first common electrode (ComLC) to be equal to the voltage between the second pixel electrode (figs. 4a and 5, [0103]); 
wherein the first gray scale (i.e. grayscale level of 50) is lower than the second gray scale (i.e. grayscale level of 255), (figs. 4a and 5, [0101 and 0103]).

However, Shiomi does not mention loading data signals to the first data line and the second data line. 
In a similar field of endeavor, Suzuki teaches loading data signals (image signal) to the first data line (S1) and the second data line (S2), (fig. 2, [0060-0062]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Shiomi, by specifically providing the first and second data lines, as taught by Suzuki, for the purpose of improving the view angle characteristic, [0017].

However, Shiomi in view of Suzuki does not mention loading common electrode signals to the first common electrode and the second common electrode.
In a similar field of endeavor, Kang teaches loading common electrode signals (ComA and ComB) to the first common electrode (ComA) and the second common electrode (ComB), (fig. 1, [0044]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Shiomi in view of Suzuki, by 

Regarding claim 15, Kang discloses wherein potentials of the common electrode signals (ComA and ComB) loaded to the first common electrode (ComA) and the second common electrode (ComB) meet at least one of the following conditions: 
polarities of the potentials of the common electrode signals loaded to the first common electrode (ComA is positive polarity) and the second common electrode (ComB is negative polarity) are opposite, (figs. 1 and 3, [0045 and 0059-0060]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Shiomi in view of Suzuki, by specifically providing the two common electrode signals, as taught by Kang, for the purpose of improving side visibility for each panel position, [0010].

Regarding claim 16, Suzuki discloses wherein the first data line (S1) and the second data line (S2) are two different data lines; and 
loading the data signals (image signal) to the first data line (S1) and the second data line (S2) comprises: 
loading the data signals to the first data line (S1) and the second data line (S2) in a same period, (figs. 2 and 8, [0060-0062]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Shiomi, by specifically providing 

Regarding claim 18, please refer to claim 13 for details. 

Regarding claim 19, Shiomi discloses a driving device for an array substrate (100), wherein the array substrate comprises a plurality of pixel units (red pixel R, green pixel G and blue pixel B), the pixel unit (i.e. R) comprises a first sub-pixel (Ra) and a second sub-pixel (Rb), the first sub-pixel comprises a first pixel electrode (724a) and a first common electrode (ComLC), and the second sub-pixel comprises a second pixel electrode (724b) and a second common electrode (ComLC), (figs. 2 and 4a, [0085 and 0093]); and 
the driving device comprises a processing component (310), a memory (i.e. RAM), and a computer program (i.e. programs) stored on the memory and executable on the processing component (CPU), and the computer program, when executed by the processing component, implements the driving method for an array substrate according to claim 13, (fig. 12, [0156 and 0243-0245]).

Regarding claim 20, Shiomi discloses a computer readable storage medium (recording medium) storing instructions therein, wherein the computer readable storage medium, when operating on a computer, causes the computer to implement the driving method for an array substrate according to claim 13, (fig. 12, [0243-0245]).

Regarding claim 23, Shiomi discloses a display device, comprising an array substrate (100) and the driving device (LCD timing controller, gate driver and source driver) for an array substrate according to claim 18, (fig. 12, [0157]).

Allowable Subject Matter
Claims 5-6, 9, 11, 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 5, none of the prior art of record teaches alone or in combination the limitation “wherein in the first stage, a range of the voltage between the first pixel electrode and the first common electrode is (0, Vs), wherein Vs is voltage required when a displayed gray scale is half of a maximum gray scale; and in the second stage, a range of the voltage between the first pixel electrode and the first common electrode is (Vs, Vg), wherein Vg voltage required when a maximum gray scale is displayed.”

Claim 6, none of the prior art of record teaches alone or in combination the limitation “wherein a range of the first gray scale is (0, 1/2p), and a range of the second gray scale is (1/2p, p), wherein p is the maximum gray scale that the pixel unit is able to display.”




Claim 11, none of the prior art of record teaches alone or in combination the limitation “wherein the first gate line and the second gate line are the same gate line; and the first data line and the second data line are two different data lines.”

	Claim 17, none of the prior art of record teaches alone or in combination the limitation “wherein the first sub-pixel is further connected to a first gate line, the second sub-pixel is further connected to a second gate line, the first gate line and the second gate line are two different gate lines; and in at least one of the first stage and the second stage, the method further comprises: loading a first gate electrode scanning signal to the first gate line in a first scanning period; and loading a second gate electrode scanning signal to the second gate line in a second scanning period.”

	Claim 22, none of the prior art of record teaches alone or in combination the limitation “wherein in the first stage, the voltage between the first pixel electrode and the first common electrode is less than or equal to Vg, and the voltage between the second pixel electrode and the second common electrode is 0; wherein Vg is voltage required when a maximum gray scale is displayed; and in the second stage in which the pixel unit displays a second gray scale, the voltage between the first pixel electrode and the first common electrode is equal to Vg, and the voltage between the second pixel 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LONG D PHAM/Primary Examiner, Art Unit 2691